Citation Nr: 0422263	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-35 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a below-the-knee 
amputation of the right lower extremity secondary to service-
connected right knee meniscectomy and residuals of a right 
ankle fracture.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel



INTRODUCTION

The appellant served on active duty from December 1968 to 
February 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  In August 1980 the appellant underwent a below-the-knee 
amputation of his right lower extremity.

4.  In a July 1992 rating decision, the Washington, D.C., 
VARO denied the appellant's claim of entitlement to service 
connection for moderate duodenitis, including as secondary to 
service connected PTSD; the appellant did not perfect an 
appeal.

5.  Evidence associated with the record since the July 1992 
rating decision is new and material and so significant that 
it must be considered along with all the evidence of record 
in order to fairly decide the merits of the claim of 
entitlement to service connection for a below-the-knee 
amputation of the right lower extremity secondary to service-
connected right knee meniscectomy and residuals of a right 
ankle fracture.

6.  The appellant's below-the-knee amputation of his right 
lower extremity is not proximately due to nor the result of 
his service-connected right knee meniscectomy or residuals of 
a right ankle fracture.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision denying the appellant's 
claim of entitlement to service connection for a below-the-
knee amputation of the right lower extremity secondary to 
service-connected right knee meniscectomy and residuals of a 
right ankle fracture is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  Evidence received since the July 1992 rating decision is 
new and material, and the appellant's claim of entitlement to 
service connection for a below-the-knee amputation of the 
right lower extremity secondary to service-connected right 
knee meniscectomy and residuals of a right ankle fracture is 
re-opened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Service connection is not warranted for a below-the-knee 
amputation of the right lower extremity.  38 U.S.C.A. 
§§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records show that the 
appellant appeared before a medical board in November 1972.  
He had injured his right knee in November 1970.  He had 
undergone surgery in December 1971 for excision of a badly 
torn medial meniscus.  Postoperatively, he had had a poor 
course.  His symptoms had included pain in the right knee and 
objective findings of valgus varus instability and positive 
anterior drawer sign.  A program of physical therapy did not 
improve his problem.  Examination of the right knee revealed 
marked valgus instability, positive anterior drawer sign, and 
marked quadriceps atrophy.  Examination of the right ankle 
revealed full range of motion with some tenderness over the 
left lateral malleolus.  X-ray examination of the right knee 
revealed no evidence of fracture deformity or bony 
destructive process.  The joint space was well maintained.  
X-ray examination of the right ankle showed evidence of an 
old healing or healed fracture of the distal fibula.  The 
fracture line was still slightly visible on the lateral 
projection.  The medical board found the appellant unfit for 
active duty.  Subsequently, the appellant was determined to 
be permanently unfit for active duty by reason of physical 
disability.  He was placed on the retired list in February 
1973.

In a July 1973 rating decision, the appellant was granted 
entitlement to service connection for a fracture of the 
distal right fibula and for a right knee disability, status 
post medial meniscectomy.

In January 1977 the appellant underwent an orthopedic 
evaluation of his right knee at Gorgas Army Hospital.  
Medial-lateral instability of three to five degrees was 
noted.  The appellant wore a brace continually.  Without the 
brace he developed pain and swelling in his right knee.  He 
was capable of full activity while wearing the brace.  
Diagnoses were varus-valgus instability of the right knee, 
due to laxity of the medial collateral ligament and postero-
medial capsule, and status post right medial meniscectomy of 
the right knee.

In January 1980 the appellant again underwent an orthopedic 
evaluation of his right knee at Gorgas Army Hospital.  He had 
had complaints of occasional knee instability since 
undergoing a medial meniscectomy in December 1971.  He had no 
present complaints of instability.  He had no pain, swelling, 
or locking.  On examination there was no effusion.  The 
appellant had full range of motion.  There was no tenderness.  
There was 3+ medio-lateral instability.  There was 3+ 
anterior drawer sign.  X-ray examination of the appellant's 
right knee showed early degenerative changes.  The impression 
was status post meniscectomy of the right knee with residual 
instability.

The appellant was hospitalized at Gorgas Army Hospital from 
August 16, 1980, to October 24, 1980.  On August 16, 1980, 
the appellant complained of pain and an open wound in the 
region of the right ankle and foot.  The appellant reported 
that, approximately one hour previously, he had fallen off of 
a horse and then, after he had landed in the dirt, the horse 
had fallen on top of him.  Other than the right ankle injury, 
he had no associated complaints.  His right knee felt all 
right.  Examination of the right ankle region showed a six-
inch by two-inch lacerated ragged wound on the anterior 
lateral aspect, overlying the ankle joint.  There was gross 
contamination with mud and grass.  The foot had dislocated 
medially, and the fractured ends of the tibia and fibula were 
outside of the skin.  The appellant's shoe was still on his 
foot.  The provisional diagnosis was open facture and 
dislocation of the right ankle with gross contamination.  The 
appellant was prepared for emergency surgery.  A debridement 
was done, which was extensive, and the bone ends had to be 
trimmed.  It was decided to attempt to save the foot and 
avoid amputation.  The operation report indicates that the 
appellant had fallen down from a horse and landed in the 
dirt.

Examination prior to operation showed that there was a six-
inch by two-inch wound into bone deep on the lateral aspect 
of the lower leg and foot on the right side.  The talus and 
the foot had dislocated medially.  The proximal tibia and 
fibula were exposed and projecting outside of the skin.  
There was gross contamination with wet mud.  The peroneal 
tendons were torn, and the ligaments of the ankle were torn.  
There was a bimalleolar fracture.  The deep peroneal nerve 
was exposed.  The dorsalis pedis pulse was not palpable.  
Peroneal vessels were torn.  The posterior tibial artery 
appeared to be intact.

On August 20, 1980, the appellant was taken to the emergency 
room for debridement because he was spiking a temperature up 
to 103 degrees Fahrenheit.  On August 27, 1980, the appellant 
had a temperature of 101 degrees Fahrenheit, and there were 
signs of gangrene of the right foot due to inadequate blood 
supply and infection.  A guillotine, below-the-knee 
amputation had to be done.  The operation report indicates 
that the wound of the original injury was inspected prior to 
the operation.  There was necrosis of the remaining tendons 
of the anterior compartment.  Bone depth was present in the 
distal tibia and fibula.  Active infection was still present 
with progressive muscle necrosis.  The diagnosis on discharge 
from the hospital was open fracture, dislocation of the right 
ankle with gross contamination and Clostridial infection 
resulting in a below the knee amputation.

The appellant was hospitalized at Gorgas Army Hospital again 
in December 1980 for slow healing and breakdown of the below-
the-knee stump of his right leg.  At that time, he gave a 
history of having fallen off of a horse and landing in mud in 
August 1980.  He had sustained an open fracture dislocation 
of the right ankle with gross contamination.  Prior medical 
records showed that the appellant had an infection with 
Clostridia and that, despite repeated debridements, a 
guillotine below-the-knee amputation was required on the 
right leg.

In a July 1992 rating decision, the Washington, D.C., VARO 
denied the appellant's claim of entitlement to service 
connection for a below-the-knee amputation of the right leg 
secondary to service-connected right knee and leg 
disabilities.  In an August 1992 letter, the RO informed the 
appellant that his claim was denied.  In a September 1992 
confirmed rating decision, the appellant's claim was again 
denied.  An October 1992 letter from the RO informed the 
appellant about that decision.

In a March 2001 statement the appellant stated that, while he 
was dismounting a horse in August 1980, his right knee had 
given way, and his ankle had broken with bones sticking 
through the flesh.  This had resulted in the amputation of 
his right leg below the knee.

In an October 2002 statement, Dr. R. M. P. (Dr. M. P.), an 
orthopedic surgeon and traumatologist, was consulted by the 
appellant for an opinion as to whether his service-connected 
right knee and ankle disabilities may have caused the 
accident involving his right leg in August 1980.  The 
appellant reported that he had been riding a horse in 1980 
when the animal had reared up and thrown him.  He had a 
fracture of the right leg and then gangrene and amputation.  
Dr. M. P. noted that medical records in 1972 had shown 
instability in the appellant's right knee and pain and 
swelling in the right ankle.  Dr. M. P. also reviewed the 
records from the 1980 hospitalization of the appellant at 
Gorgas Army Hospital.  Although the report of the 
hospitalization indicated that the appellant had fallen from 
the horse, the appellant recounted to Dr. M. P. that he had 
told his treating physicians at the time that he had been 
thrown from the horse when it had reared up.  Dr. M. P. 
explained the appellant's knee was unstable on examination 
and that records from 1972 showed that the instability had 
been present in the appellant's knee since that time.  Thus, 
the appellant's knee was deficient in August 1980, and the 
appellant had been unable to stay upon the horse when it 
reared.  Based on these assumptions, Dr. M. P. opined that 
the appellant's loss of his leg was related to and the direct 
consequence of a bad knee and a bad ankle in the moment of 
the accident because the appellant was unable to defend 
himself.

At a February 2003 VA joints examination, the examiner 
reviewed the appellant's claims folder, including the October 
2002 statement from Dr. M. P.  The examiner noted that the 
records, including the statement of Dr. M. P., indicated that 
the below the knee amputation of the appellant's right leg 
was due to infection and gangrene in the right leg.  The 
examiner opined that the right below the knee amputation was 
unlikely to have been due to the appellant service-connected 
right knee and ankle disabilities.

In a December 2003 statement, the appellant stated that he 
had described his injury in 1980 to many experienced medical 
professionals and had been advised that lack of experience at 
the attendance of his trauma had caused the amputation of his 
foot and lower leg bones.  Additionally, the appellant opined 
that his ankle would not have given way in 1980 if not for 
the previously existing fracture of the ankle combined with 
previously existing right knee instability.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the appellant's service connection claim was received on 
December 7, 2000.  In an April 15, 2002 letter, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate his service connection 
claim, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.  Thereafter, in a rating decision dated in May 2002, 
the appellant's claim was denied.  The content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  A letter from the RO dated on April 15, 2002 
complied with these requirements.

Additionally, the Board notes that the April 15, 2002 letter 
to the appellant properly notified him of his statutory 
rights.  That is, even though the letter requested a response 
within 60 days, a recently enacted amendment to the VCAA 
clarified that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§§ 5102, 5103).

As for VA's duty to assist a veteran, the appellant's service 
medical records, VA medical records, private medical records, 
and records from Gorgas Army Hospital and Brooke Army 
Hospital have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The appellant was provided a VA 
examination in February 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  There is no 
reasonable possibility that further assistance to the 
appellant would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2003).


1.  Whether new and material evidence has been submitted

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In a July 1992 rating decision, the Washington, D.C., RO 
denied the appellant's claim of entitlement to service 
connection for a below-the-knee amputation of the right leg 
secondary to service-connected right knee and leg 
disabilities.  In an August 1992 letter, the RO informed the 
appellant that his claim was denied.  The appellant did not 
appeal the July 1992 rating decision.  Decisions by the RO 
are final unless appealed to the Board.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991).

The appellant now seeks to reopen his claim of entitlement to 
service connection for a below-the-knee amputation of the 
right lower extremity secondary to service-connected right 
knee meniscectomy and residuals of a right ankle fracture.  
The law and regulations allow for reopening a claim, even 
when finality has attached, if new and material evidence has 
been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the July 1992 final 
decision.  The evidence received after July 1992 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Although the RO adjudicated the 
claim on its merits, without clear reference to the 
principles concerning new and material evidence outlined 
above, the Board must nevertheless first determine whether 
new and material evidence has been presented to reopen the 
appellant's claim.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir 1996) ("[T]he Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.").

The Board has reviewed all of the additional evidence 
received herein since the July 1992 decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for a below-
the-knee amputation of the right lower extremity secondary to 
service-connected right knee meniscectomy and residuals of a 
right ankle fracture, and, therefore, the claim is reopened.  
As discussed above, a private physician has indicated a 
relationship between the appellant's current below-the-knee 
amputation of the right lower extremity and his service-
connected right knee and ankle disabilities.

The October 2002 statement from Dr. M. P. is clearly "new" 
evidence, because it was not before the RO at the time of its 
July 1992 decision.  The Board also finds the evidence to be 
material because it relates to a specific element of the 
appellant's claim that was essential to the July 1992 
decision.  The appellant's claim of entitlement to service 
connection was denied in July 1992 in part because there was 
no evidence to support the contention that the below-the-knee 
amputation of the right lower extremity was due to or 
proximately the result of the service-connected right knee 
disability or right ankle disability.  The new evidence 
suggests a relationship between the appellant's current 
below-the-knee amputation of his right lower extremity and 
his service-connected right knee and ankle disabilities.  The 
new evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.


2.  Service connection for below-the-knee amputation of the 
right lower extremity

Having determined that there is evidence both new and 
material as it relates to the issue of entitlement to service 
connection for a below-the-knee amputation of the right lower 
extremity secondary to service-connected right knee 
meniscectomy and residuals of a right ankle fracture and 
having, therefore, reopened the claim, the Board must assess 
the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

The evidence shows that the appellant has undergone a below-
the-knee amputation of his right lower extremity; therefore, 
he satisfies the criterion of having a current disability.  
However, service connection on a secondary basis requires a 
proximate cause relationship between the claimed disability 
and the service-connected disability or disabilities.

The critical question here is whether the below-the-knee 
amputation, residual disability from an injury on August 16, 
1980, was, in fact, the result of either or both of the 
appellant's service-connected disabilities.  That the 
injuries occurred to the same lower extremity as the 
appellant's service-connected disabilities of the knee and 
ankle is insufficient to satisfy the requirement that they be 
"proximately due to or the result of" a service-connected 
disability.  The law applicable in this case requires proof 
of causation.  In other words, any claimed additional 
disability must be shown to have resulted from, and not 
merely to have been coincidental with, the service-connected 
disabilities in question. 

In discussing proximate cause for purposes of secondary 
service connection, VA's Office of General Counsel explained 
that proximate cause is a "cause that directly produces an 
event and without which the event would not have occurred."  
VAOPGCPREC 6-2003 (Oct. 28, 2003) (quoting BLACK'S LAW 
DICTIONARY 213 (7th ed. 1999)); see also Forshey v. West, 12 
Vet. App. 71, 73-74 (1998) ("'Proximate cause'" is defined 
as 'that which, in a natural continuous sequence, unbroken by 
any efficient intervening cause, produces injury, and without 
which the result would not have occurred.'" (quoting BLACK'S 
LAW DICTIONARY 1225 (6th ed. 1990))), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir.), cert. denied, 537 
U.S. 823 (2002).  When there are potentially multiple causes 
of harm, "an action is considered to be a proximate cause of 
the harm if it is a substantial factor in bringing about the 
harm and if the harm would not have occurred but for the 
action."  VAOPGCPREC 6-2003.

In the present case, the evidence contemporaneous with the 
appellant's injury in August 1980 shows that the appellant 
was injured when he fell from a horse and the horse fell on 
top of him.  An open fracture dislocation of the right ankle 
was incurred as a result of the incident.  Subsequently, 
infection with Clostridia developed in the area of the wound, 
and, as a result, the appellant's right lower extremity was 
amputated below the knee joint.

Although Dr. M. P. has opined that the appellant's fall from 
the horse and the subsequent amputation of the appellant's 
leg were the result of the appellant's inability to defend 
himself when the horse had reared, that opinion is not 
supported by the evidence contemporaneous with the August 
1980 incident.  The records from the appellant's 
hospitalizations in August 1980 and December 1980 make no 
reference to a role by either of the appellant's service-
connected right leg disabilities.  The appellant's right 
ankle is referenced only as the site of the wound, not 
because of the appellant's service-connected residuals of a 
right fibula fracture.  Although records of medical treatment 
from January 1977 and January 1980 show that the appellant 
had symptoms of occasional knee instability, the appellant's 
right knee is referenced in August 1980 only to show that it 
"felt [all right]" despite the injury to the lower portion 
of the appellant's leg.  There is no mention of instability 
of the right knee during the incident in August 1980.  There 
is no mention of weakness of the appellant's right knee or 
right ankle being a factor during the incident.

Dr. M. P.'s opinion regarding how the appellant's injury was 
sustained amounts to mere speculation as to the events at 
that time.  To the extent that such speculation by Dr. M. P. 
is based upon a history provided by the appellant in October 
2002-that the appellant was thrown from a rearing horse and 
had been unable to stay upon the horse because of his 
deficient right knee-that history is inconsistent with the 
appellant's March 2001 statement that his right knee had 
given way while he was dismounting a horse and that his ankle 
had broken as a result.  Further, neither the March 2001 
history nor the October 2002 history is consistent with the 
history, discussed above, taken contemporaneously with the 
incident in August 1980.

The Board finds the history provided contemporaneously with 
the incident to be more credible and of greater weight that 
the two inconsistent descriptions provided more than twenty 
years thereafter.  In short, the Board finds that the 
appellant did not fall from the horse as a result of any 
weakness or instability that may have been symptoms of the 
appellant's service-connected right leg disabilities at that 
time.  

More importantly, the Board notes that the below-the-knee 
amputation was neither the result of the fall from the horse 
nor the result of the fracture dislocation of the appellant's 
right ankle.  Rather, amputation of the appellant's right 
lower extremity was proximately caused by the infection of 
the appellant's horse-related injury by Clostridia.  The VA 
examiner in February 2003 attributed the amputation of the 
right lower extremity to the intervening cause of infection 
and gangrene.  The evidence shows that the appellant's 
service-connected disabilities were not a substantial factor 
in bringing about the amputation of the appellant's right 
lower extremity.

To the extent that the appellant alleges that weakness at the 
site of the service-connected right knee meniscectomy and 
right ankle fracture caused the infection that resulted in an 
amputation, his statements are not competent evidence to 
establish any such relationship.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because the appellant is not shown to be a medical 
professional, he is not competent to make a determination 
that the August 1980 injury was more severe due to his 
service connected disabilities and resulted in amputation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Accordingly, because the preponderance of the evidence shows 
that the below-the-knee amputation of the appellant's right 
lower extremity was not proximately the result of nor due to 
either or both of the appellant's service-connected 
disabilities of the right leg, the appellant's claim of 
entitlement to service connection on a secondary basis must 
fail.


ORDER

Entitlement to service connection for a below-the-knee 
amputation of the right lower extremity secondary to service-
connected right knee meniscectomy and residuals of a right 
ankle fracture is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



